Exhibit 10.10

ALLY FINANCIAL INC.

LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN

As Adopted Effective July 16, 2008

As Amended September 10, 2008

As Amended March 17, 2009

As Amended August 12, 2010

As Amended October 1, 2010

 

-1-



--------------------------------------------------------------------------------

ALLY FINANCIAL INC.

LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN

Table of Contents

 

Section 1    Definitions    3 Section 2    Purpose of Plan    3 Section 3   
Term of Plan; Amendment and Termination of Plan    7 Section 4    Administration
   7 Section 5    Eligibility and Participation    9 Section 6    Units
Available under Plan; Common Stock Value    9 Section 7    Grants of Awards   
10 Section 8    Vesting and Payment of Award    10 Section 9    Restrictive
Covenants    11 Section 10    Termination of Employment; Other Payments    12
Section 11    Claims    14 Section 12    Taxes    14 Section 13    Miscellaneous
   15

 

-2-



--------------------------------------------------------------------------------

ALLY FINANCIAL INC.

LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN

 

1.0 DEFINITIONS

The following terms shall have the following meanings unless the context
indicates otherwise:

 

1.1 “Ally Financial Inc.” shall mean Ally Financial Inc., a Delaware
corporation.

 

1.2 “Award” shall mean a compensatory award that is granted in accordance with
Section 7 below and that Vests and is paid in accordance with Section 9 or 11
below.

 

1.3 “Award Letter” shall mean a written agreement between Ally Financial Inc.
and the Participant that establishes the terms, conditions, restrictions and/or
limitations applicable to an Award in addition to those established by the Plan
and by the Committee’s exercise of its administrative powers.

 

1.4 “Beneficiary” shall mean a beneficiary designated in writing by a
Participant to receive a Payment in the event of a Participant’s death prior to
a date of Payment. If no Beneficiary is designated by the Participant, then the
Participant’s estate shall be deemed to be the Participant’s Beneficiary.

 

1.5 “Board” shall mean the Board of Directors of the Company.

 

1.6 “bps” shall mean a hypothetical ownership interest of the Company Awarded
prior to September XX, 2010 and as subsequently adjusted by the Committee in
accordance with the Plan (based on basis points, where, for example (i) an Award
subject to 1.5 bps would equal an Award relating to a 0.015% hypothetical
ownership interest of the Company and (ii) an Award subject to 3.25 bps would
equal an Award relating to a 0.0325% hypothetical ownership interest of the
Company).

 

1.7 “Business Unit” shall mean a single business or product line or related
group of businesses or product lines of the Company that, in the ordinary course
of the Company’s business, managerial and financial reporting are considered and
managed as a division, including, but not limited to, the Company’s North
American Auto Finance, International Operations, Mortgage Operations,
Insurance and Commercial Finance divisions, and which consist of a group of
legal entities rolling up to a holding company that is a wholly-owned subsidiary
of the Company.

 

1.8 “Cause” shall mean any one of the following:

 

  (a) felony indictment or misdemeanor conviction; or

 

  (b) failure to perform any material responsibility of the leadership position;
or

 

  (c) a course of conduct which would tend to hold the Company or any of its
affiliates in disrepute or scandal, as determined by the Board in its sole
discretion; or

 

  (d) failure to follow lawful directions of the Board; or

 

  (e) any material breach of fiduciary duty to the Company; or

 

  (f) gross negligence; or

 

  (g) willful misconduct; or

 

-3-



--------------------------------------------------------------------------------

  (h) failure to comply with a material Company policy; or

 

  (i) any act of fraud, theft, or dishonesty; or

 

  (j) breach of any restrictive covenants, including the duty of confidentiality
with respect to Company information.

 

  (k) failure to promptly repay any Award payment that is determined to be owed
to the Company pursuant to 8.6 below.

 

1.9 “Change in Control” shall mean both:

 

  (a) a change in the ownership of the Company in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(v); or

 

  (b) a change in effective control of the Company in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(vi); or

 

  (c) a change in the ownership of a substantial portion of the Company’s assets
in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vii);

and either

 

  (i) any person who is not FIM Holdings LLC, GM Finance Co. Holdings Inc.,
General Motors Corporation and their affiliates becomes the beneficial owner,
directly or indirectly, of more than 50% of the combined voting power of the
then issued and outstanding securities or other ownership interests of the
Company; or

 

  (ii) the sale, transfer or other disposition of all or substantially all of
the business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis), to a person other than FIM
Holdings LLC, GM Finance Co. Holdings Inc., General Motors Corporation and their
affiliates.

 

1.10 “Change-in-Control Date” shall mean the date a Change in Control occurs.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, including applicable regulations promulgated thereunder.

 

1.12 “Committee” shall mean the Board’s Compensation, Nominating and Governance
Committee.

 

1.13 “Common Stock” shall mean common stock, par value $0.01 per share, of the
Company.

 

1.14 “Common Stock Value” shall mean the fair market value of a share of the
Common Stock as determined in good faith by the Board.

 

1.15 “Company” shall mean Ally Financial Inc.

 

1.16

“Competitive Activity” shall mean an activity in which the Participant engages
directly or indirectly (whether as a principal, agent, partner, member,
employee, investor, owner, consultant, board member or otherwise) that is in
direct competition with the Company or any of its Subsidiaries or affiliates in
any of the States within the United States, or countries within the world, in
which the Company or any of its Subsidiaries or affiliates conducts business
with respect to a business in which the Company or any of its subsidiaries or
affiliates engaged or was preparing to engage during employment and on the date
of the termination of employment; provided, however, that an ownership interest
of 1% or less in any

 

-4-



--------------------------------------------------------------------------------

 

publicly held company shall not constitute a Competitive Activity; and further
provided, however, that the Participant may be employed by or otherwise
associated with a business or entity of which a subsidiary, division, segment,
unit, etc. is in direct competition with the Company or any Subsidiary or
affiliate but as to which such subsidiary, division, segment, unit, etc. the
Participant has no direct or indirect responsibilities or involvement so long as
the Participant does not breach the covenant of confidentiality contained in
Section 11.3 below.

 

1.17 “Deferral Payment Date” shall mean March 15, 2013, or any other date
specified in an Award Letter.

 

1.18 “Disability” or “Disabled” shall mean a “disability” as defined under Code
Section 409A(a)(2)(C).

 

1.19 “Dividend Equivalent” shall mean a cash amount equal to the amount of a
dividend with respect to Ally Financial Inc. equity that is paid to Ally
Financial Inc. equity holders on or after an IPO.

 

1.20 “Effective Date” shall mean July 16, 2008, the date approved by the Board.

 

1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including applicable regulations promulgated
thereunder.

 

1.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, including applicable regulations thereunder.

 

1.23 “Fair Market Value” shall mean the fair market value of the Company as
determined in good faith by the Board and in accordance with Section 6 below.

 

1.24 “IPO” shall mean an underwritten sale to the public of the Company’s equity
securities pursuant to an effective registration statement filed with the
Securities and Exchange Commission on Form S-1 and after which the Company’s
equity securities are listed on the New York Stock Exchange or the American
Stock Exchange or on the NASDAQ Stock Market; provided, however, that an IPO
shall not include any issuance of the Company’s equity securities in any merger
or other business combination, and shall not include any registration of the
issuance of such equity securities to exiting security holders or employees of
the Company on Form S-4 or Form S-8.

 

1.25 “Participant” shall mean any employee of the Company or any Subsidiary to
whom an Award has been granted by the Committee under the Plan and who is
employed by the Company or any Subsidiary as of the date the Award Vests in
accordance with Section 8 or 10 below.

 

1.26 “Payment” or “Paid” shall mean a cash payment made to a Participant equal
to:

 

  (a) if with respect to an RSU, the product of (x) the Common Stock Value times
(y) the number of Units underlying the RSU subject to the Payment, plus any
Dividend Equivalents, if applicable; or

 

  (b) if with respect to an SAR, the product of (x) the Common Stock Value less
the Strike Price times (y) the number of Units underlying the SAR subject to the
Payment.

 

1.27 “Plan” shall mean the Ally Financial Inc. Long-Term Equity Compensation
Incentive Plan.

 

1.28 “RSU” shall mean an Award designated as a full-value compensatory vehicle
where compensation attributable to such Award will be measured by the Fair
Market Value as of the Payment Date, and which shall be subject to restrictions
and limitations imposed by the Committee on the date of grant.

 

-5-



--------------------------------------------------------------------------------

1.29 “Sale of a Business Unit” shall mean whether effected directly or
indirectly, or in one transaction or a series of transactions:

 

  (a) any merger, consolidation, reorganization or other business combination
pursuant to which a Business Unit and an acquirer and/or all or a substantial
portion of their respective business operations are combined in a manner that
results in a “change of control” of the Business Unit (utilizing the criteria
described in the Section 1.9 Change in Control definition but substituting
Business Unit for Company); or

 

  (b) the sale, transfer or other disposition of all or substantially all of the
capital stock or assets of the subsidiaries of the Company included in the
Business Unit by way of negotiated purchase, tender or exchange offer, option,
leveraged buyout, joint venture over which Ally does not exercise voting control
or otherwise.

 

1.30 “SAR” shall mean an Award designated as an appreciation-only compensatory
vehicle where compensation attributable to such Award will be measured by the
excess, if any, of the Fair Market Value of the Award as of the Payment Date
less the Strike Price, and which shall be subject to restrictions and
limitations imposed by the Committee on the date of grant.

 

1.31 “Shareholder” shall mean a holder of Common Stock.

 

1.32 “Strike Price” shall mean the strike price of an SAR as determined by the
Committee.

 

1.33 “Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than 50 percent of the Voting Stock or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than 50 percent.

 

1.34 “Treasury Regulation” shall mean the regulations promulgated under the Code
by the United States Department of the Treasury, as amended from time to time.

 

1.35 “Unforeseeable Emergency” shall mean an “unforeseeable emergency” as
defined under Code Section 409A(a)(2)(B)(ii)(I).

 

1.36 “Unit” shall mean a phantom share of Common Stock.

 

1.37 “Unvested Award’” shall mean the portion of an Award that has not yet
Vested.

 

1.38 “Vest” shall mean that the Participant has an unrestricted right, title and
interest to receive the compensation attributable to the Award (or a portion of
such Award) or to otherwise enjoy the benefits underlying such Award without a
“substantial risk of forfeiture” (as such term is defined and used in Code
Section 409A).

 

1.39 “Vesting Date” shall mean the date on which an Award Vests as specified in
the Award Letter.

 

1.40 “Voting Stock” shall mean the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

2.0 PURPOSE OF PLAN

 

2.1 Purpose. The purpose of the Plan is to motivate certain employees of the
Company and its Subsidiaries to put forth maximum efforts toward the growth,
profitability, and success of the Company and its Subsidiaries by providing
incentives to such employees through payments that are based on Common Stock
Value. In addition, the Plan is intended to provide incentives that will attract
and retain highly qualified individuals as employees of the Company and its
Subsidiaries, and to assist in aligning the interests of such employees with the
interests of the Company’s shareholders.

 

-6-



--------------------------------------------------------------------------------

2.2 ERISA. The Plan is intended to be an unfunded “employee benefit plan” (as
such term is defined and used under ERISA) which is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of ERISA, and thus the Plan
is intended to be treated as and subject to the “top-hat” plan requirements
under ERISA.

 

2.3 Code Section 409A. The Plan is intended to be a “nonqualified deferred
compensation plan” as such term is defined and used under Code Section 409A, and
thus the Plan is intended to be fully subject to and fully compliant with Code
Section 409A.

 

2.4 TARP Compliance. The Plan is intended to fully comply with the Emergency
Economic Stabilization Act of 2008, the American Recovery and Reinvestment Act
of 2009, the rules and regulations of the Troubled Asset Relief Program, and any
other Federal law or regulation that may govern executive compensation.

 

3.0 TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN

 

3.1 Term. The Plan shall be effective as of the Effective Date and shall
terminate on the earlier of (i) the date that all Awards granted under the Plan
are Paid or (ii) the 10th anniversary of the Effective Date, unless sooner
terminated by the Board in accordance with Section 3.2 below.

 

3.2 Termination of Plan. The Board may suspend or terminate the Plan at any time
with or without prior notice; provided, however, that no action authorized by
this Section 3.2 shall reduce the amount of any outstanding Award or otherwise
adversely change the terms and conditions thereof without the Participant’s
prior written consent.

 

3.3 Amendment of Plan. The Board may amend the Plan at any time with or without
prior notice; provided, however, that no action authorized by this Section 3.3
shall reduce the amount of any outstanding Award or otherwise adversely change
the terms and conditions thereof without the Participant’s prior written
consent, except as provided in Section 3.5.

 

3.4 Amendment or Cancellation of Award Letters. The Committee may amend or
modify any Award Letter at any time; provided, however, that except as provided
in Section 3.5, if the amendment or modification adversely affects the
Participant, such amendment or modification shall be by mutual agreement between
the Committee and the Participant or such other persons as may then have an
interest therein.

 

3.5 Compliance Amendments. Notwithstanding anything contained in this Section 3
or in the Plan to the contrary, the Plan and/or any Award Letter may be
unilaterally amended by the Board or the Committee, as the case may be, – even
if such amendment reduces the amount of any outstanding Award or otherwise
adversely changes the terms and conditions thereof without the Participant’s
prior written consent – if such amendment is required to comply with (i) any
Federal law or regulation that may govern executive compensation, including but
not limited to Title VII of the American Recovery and Reinvestment Act of 2009
and the Troubled Asset Relief program and the regulations thereunder or
(ii) Code Section 409A. In addition, if any such amendment to the Plan or to any
Award Letter that would result in compensation payable under the Plan to be
subject to the penalty tax imposed by Code Section 409A shall be null and void
and of no effect as if the Plan had never been amended.

 

4.0 ADMINISTRATION

 

4.1 Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.

 

4.2 Award Letter. Each Award granted under the Plan shall be evidenced by an
Award Letter, which shall be signed by an authorized agent or officer of Ally
Financial Inc. and the Participant; provided, however, that in the event of any
conflict between a provision of the Plan and any provision of an Award Letter,
the provision of the Plan shall control and prevail.

 

7



--------------------------------------------------------------------------------

4.3 Authority of the Committee. The Committee shall have all the discretionary
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:

 

  (a) to determine eligibility for participation in the Plan;

 

  (b) to determine the size of an Award granted under the Plan;

 

  (c) to set vesting schedules for each Award;

 

  (d) to set the Strike Prices for SARs under the Plan;

 

  (e) to grant Awards to, and to enter into Award Letters with, Participants;

 

  (f) to equitably convert outstanding Awards from bps to Units;

 

  (g) to supply any omission, correct any defect, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;

 

  (h) to issue administrative guidelines as an aid to administer the Plan and
make changes in such guidelines as it from time to time deems proper;

 

  (i) to make rules for carrying out and administering the Plan and make changes
in such rules as it from time to time deems proper;

 

  (j) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

 

  (k) to maintain the Plan’s full compliance with Code Section 409A;

 

  (l) to maintain the Plan’s full compliance with any Federal law or regulation
that may govern executive compensation, including but not limited to Title VII
of the American Recovery and Reinvestment Act of 2009 and the Troubled Asset
Relief Program and the regulations thereunder;

 

  (m) to recommend the Common Stock Value to the Board for purposes of the Plan;

 

  (n) to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

 

4.4 Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.

 

4.5

Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties under
this Section 4.5, may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of

 

-8-



--------------------------------------------------------------------------------

 

the Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent. Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company or
the Subsidiary whose employees have benefited from the Plan, as determined by
the Committee.

 

4.6 Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Participants and their heirs, successors, and legal representatives.

 

4.7 Liability. No member of the Committee and no employee of the Company shall
be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated.

 

4.8 Indemnification. The Company shall indemnify members of the Committee and
any agent of the Committee against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.

 

5.0 ELIGIBILITY AND PARTICIPATION

 

5.1 Eligibility. All employees of the Company and its Subsidiaries shall be
eligible to participate in the Plan and to receive Awards.

 

5.2 Participation. The Committee in its sole discretion shall designate who
shall be a Participant and receive Awards under the Plan. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
Award as granted to the Participant in any other year. The Committee shall
consider such factors as it deems pertinent in selecting Participants and in
determining the bps subject to each Award.

 

6.0 UNITS AVAILABLE UNDER PLAN; COMMON STOCK VALUE

 

6.1 Available Units for Grant. The aggregate number of Units that may be granted
under all Awards during the term of the Plan shall not exceed 79,910. The
aggregate number of Units that may be granted under all RSU Awards during the
term of the Plan shall not exceed 47,946. The aggregate number of Units that may
be granted under all SAR Awards during the term of the Plan shall not exceed
31,964. Awards that are cancelled or forfeited may be regranted.

 

6.2 Adjustment to Units. As to Awards denominated with reference to Units, if
there is any change to the Common Stock, through merger, consolidation,
reorganization, recapitalization, dividend, split, reverse split, split-up,
split-off, spin-off, combination of Common Stock, exchange of Common Stock,
dividend in kind or other like change in capital structure or distribution
(other than normal cash dividends) to Common Shareholders, an adjustment shall
be made to each such Award either granted or available for grant under the Plan
so that after such adjustment each such Award reflects such change to the Common
Stock. In addition, for the purpose of preventing any dilution or enlargement of
Participants’ rights under the Plan, the Committee shall have the authority to
adjust, in an equitable manner, the Units available for grant or granted under
the Plan, as well as the Strike Price of outstanding SARs, the Common Stock
Value or any other affected term.

 

6.3 Common Stock Value. The Board shall determine the Common Stock Value (i) at
least once a year and (ii) as of a Change-in-Control Date. The Board may in its
sole discretion determine a Common Stock Value at any other time. The Common
Stock Value shall take into account the valuation rules under Treasury
Regulation Section 1.409A-1(b)(5)(iv) if compliance with such valuation rules
are necessary for compliance with Code Section 409A.

 

-9-



--------------------------------------------------------------------------------

7.0 GRANTS OF AWARDS

 

7.1 Grants. The Committee in its sole discretion and at any time may grant
Awards to Participants. Each grant of an Award shall be designated by a fixed
number of Units underlying the Award.

 

7.2 Types of Grants. The Committee in its sole discretion may grant either RSUs,
SARs, or a combination of both.

 

7.3 Award Letter. Each Award shall be evidenced by an Award Letter, stating:

 

  (a) the Units underlying the Award;

 

  (b) if the Award is a SAR, then the Strike Price;

 

  (c) the Vesting schedule for each Award;

 

  (d) if the Award is an RSU, whether the Award is subject to a Deferral Payment
Date; and

 

  (e) any other term, condition, restriction and/or limitation with respect to
the Award.

 

7.4 Deferral. To the extent permitted by the Committee, a Participant may elect
to defer compensation attributable to an RSU Award to the Deferral Payment Date,
provided that such deferral fully complies with Code Section 409A.

 

7.5 Dividend Equivalents. On or after an IPO, Participants who hold RSUs shall
be entitled to receive Dividend Equivalents to the same extent and in the same
manner as equity holders of the Company’s common stock, if and when such holders
receive dividends under such common stock. The Dividend Equivalent shall be
subject to the same Vesting schedule and forfeiture rules applicable to the
related RSU Award.

 

8.0 VESTING AND PAYMENT OF AWARDS

 

8.1 Vesting. Each Award shall Vest in accordance with the Vesting schedule
contained in each Award Letter, as determined by the Committee in its sole
discretion, unless Vesting is accelerated in accordance with Section 8.2 or 10
below or unless Vesting is required to be modified in order to comply with any
Federal law or regulation that may govern executive compensation, including but
not limited to Title VII of the American Recovery and Reinvestment Act of 2009
and the Troubled Asset Relief Program and the regulations thereunder.

 

8.2 Vesting Due to a Change in Control Except as prohibited by any Federal law
or regulation that may govern executive compensation, including but not limited
to Title VII of the American Recovery and Reinvestment Act of 2009 and the
Troubled Asset Relief Program and the regulations thereunder, during the
one-year period immediately following the Change-in-Control Date, a
Participant’s unvested Awards shall 100% immediately Vest as of the date of an
involuntary termination of the Participant’s employment by the Company without
Cause.

 

8.3 Payment of RSU Awards. Except as prohibited by any Federal law or regulation
that may govern executive compensation, including but not limited to Title VII
of the American Recovery and Reinvestment Act of 2009 and the Troubled Asset
Relief Program and the regulations thereunder, and except as provided in
Section 10.3, RSUs that Vest shall be Paid to the Participant within 75 days
after a Vesting Date, based on the most recent Common Stock Value, provided that
if all or a portion of the RSUs are subject to a valid deferral in accordance
with Section 7.4 above, then such RSUs shall be Paid in accordance with such
Deferral Payment Date based on the most recent Common Stock Value prior to the
Deferral Payment Date.

 

-10-



--------------------------------------------------------------------------------

8.4 Payment of SAR Awards. Except as prohibited by any Federal law or regulation
that may govern executive compensation, including but not limited to Title VII
of the American Recovery and Reinvestment Act of 2009 and the Troubled Asset
Relief Program and the regulations thereunder, SARs that Vest shall be paid to
the Participant by March 15 immediately following the December 31, 2012 final
Vesting Date, but not later than 75 days after a Vesting Date based on (i) if
the Participant’s employment has not been terminated prior to the date of
Payment, then the most recent Common Stock Value or (ii) if the Participant’s
employment has been terminated (including termination due to death) prior to the
date of Payment, then the most recent Common Stock Value preceding the date of
the termination of the Participant’s employment (including a termination due to
death).

 

8.5 Payment of Dividend Equivalents. Except as prohibited by any Federal law or
regulation that may govern executive compensation, including but not limited to
Title VII of the American Recovery and Reinvestment Act of 2009 and the Troubled
Asset Relief Program and the regulations thereunder, Dividend Equivalents (if
any) shall be paid when the related RSU Award is paid to the Participant in
accordance with Section 8.3 above.

 

8.6 Repayment of Certain Award Payments. If any Award payment to a Participant
who (i) is or was an executive officer (as defined in Rule 3b-7 of the
Securities Exchange Act of 1934); or (ii) is a named executive officer (as
determined pursuant to Instruction 1 to Item 402(a)(3) of Regulation S-K under
the Federal Securities Laws); or (iii) is among the next twenty most highly
compensated employees of the Company, is determined to have been based on
statements of earnings, revenues, gains, or other performance criteria that are
later found to be materially inaccurate, is based on erroneous data that
resulted in an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws within the three years
prior to payment, or is found to require repayment under the provisions of any
other Federal law or regulation that may govern executive compensation, such
payment shall, upon notice to the Participant, become immediately due and
payable in full to the Company. The Committee may, in its discretion, also
demand repayment from other Participants based on the same determination.
Failure to promptly repay the Company upon demand will constitute Cause for
termination of employment.

 

9.0 RESTRICTIVE COVENANTS

 

9.1 Non-Competition. While the Participant who is awarded SARs, or who
participates or participated in the GMAC Management LLC Class C Membership
Interests Plan, is employed by the Company or a Subsidiary, and during the
1-year period immediately following the date of any termination of the
Participant’s employment with the Company or a Subsidiary, such Participant
shall not without the prior written consent of the Committee, at any time,
directly or indirectly, whether on behalf of himself or herself or any other
person or entity, engage in a Competitive Activity. The restrictions in this
Section 9.1 do not apply to a Participant who is not awarded SARs, or who does
not or did not participate in the GMAC Management LLC Class C Membership
Interests Plan unless the restrictions in this Section 9.1 are specified in the
Participant’s Award Letter.

 

9.2 Non-Solicitation of Customers/Clients and Employees. While the Participant
is employed by the Company or a Subsidiary, and during the 2-year period
immediately following the date of any termination of the Participant’s
employment with the Company or a Subsidiary, such Participant shall not at any
time, directly or indirectly, whether on behalf of himself or herself or any
other person or entity (i) solicit any client and/or customer of the Company or
any Subsidiary with respect to a Competitive Activity or (ii) solicit or employ
any employee of the Company or any Subsidiary, or any person who was an employee
of the Company or any subsidiary during the 60-day period immediately prior to
the Participant’s termination, for the purpose of causing such employee to
terminate his or her employment with the Company or such Subsidiary.

 

-11-



--------------------------------------------------------------------------------

9.3 Confidentiality. While the Participant is employed by the Company or a
Subsidiary, and at all times thereafter, a Participant shall not disclose to
anyone or make use of any trade secret or proprietary or confidential
information of the Company, including such trade secret or proprietary or
confidential information of any customer or client or other entity to which the
Company owes an obligation not to disclose such information, which he or she
acquires during his or her employment with the Company, including but not
limited to records kept in the ordinary course of business, except:

 

  (a) as such disclosure or use may be required or appropriate in connection
with his or her work as an employee of the Company; or

 

  (b) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him or her to divulge, disclose or make accessible such
information; or

 

  (c) as to such confidential information that becomes generally known to the
public or trade without his or her violation of this Section 9.3; or

 

  (d) to the Participant’s spouse, attorney, and/or his or her personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Participant’s tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company by an Exempt Person shall
be deemed to be a breach of this Section 9.3 by the Participant.

 

9.4 Non-Disparagement. While the Participant is employed by the Company or a
Subsidiary, and at all times thereafter, a Participant shall not make any
statements or express any views that disparage the business reputation or
goodwill of the Company and/or any of its Subsidiaries, affiliates, investors,
Shareholders, officers, or employees.

 

9.5 Enforcement of Section 9. If a Participant materially violates any provision
of this Section 9, he or she shall immediately forfeit any right, title and
interest to any Award that has not yet been paid. In addition, such Participant
shall be required to repay to Ally Financial Inc. a cash amount equal to the
value of all Payments made during the 24-month period ending on the date the
Company initiates an enforcement action under this Section 9 and shall reimburse
the Company for its legal fees and costs associated with recovery of these
amounts.

 

9.6 Enforcement of Non-Competition, Non-Solicitation and Confidentiality
Covenants. If a Participant violates or threatens to violate any provisions of
this Section 9, the Company shall not have an adequate remedy at law.
Accordingly, the Company shall be entitled to such equitable and injunctive
relief, without the posting of a bond, as may be available to restrain the
Participant and any business, firm, partnership, individual, corporation or
entity participating in the breach or threatened breach from the violation of
the provisions of this Section 9. Nothing in the Plan shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for breach or threatened breach of this Section 9, including the recovery
of damages. If the Company is successful in enforcing its rights under this
provision, the affected Participant shall reimburse the Company for its legal
fees and costs associated with such enforcement action.

 

10.0 TERMINATION OF EMPLOYMENT; OTHER DISTRIBUTIONS

 

10.1 Death. Except as prohibited by any Federal law or regulation that may
govern executive compensation, including but not limited to Title VII of the
American Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief
Program and the regulations thereunder, if a Participant dies prior to a
Payment, then the Participant’s Unvested Awards shall Vest (if at all) as of the
date of death of such Participant in accordance with the Award Letter.

 

-12-



--------------------------------------------------------------------------------

10.2 Termination of Employment Due to Disability. Except as prohibited by any
Federal law or regulation that may govern executive compensation, including but
not limited to Title VII of the American Recovery and Reinvestment Act of 2009
and the Troubled Asset Relief Program and the regulations thereunder, if a
Participant’s employment is terminated due to Disability prior to a Payment,
then the Participant’s Unvested Awards shall Vest (if at all) as of the date of
such termination of employment in accordance with the Award Letter.

 

10.3 Termination of Employment Due to Sale of a Business Unit. Except as
prohibited by any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009 and the Troubled Asset Relief Program and the
regulations thereunder, if a Participant’s employment is terminated, other than
for Cause, due to and during the twelve months following a Sale of a Business
Unit, then the Participant’s Unvested Awards shall 100% Vest as of the date of
such termination of employment. Payment will be made as if vesting was not
accelerated by this Section 10.3 and in accordance with any valid deferral
election.

 

10.4 Termination for Cause. If a Participant’s employment is terminated by the
Company or a Subsidiary for Cause prior to a Payment, then the Participant’s
Vested and Unvested Awards shall be immediately forfeited as of the date of such
termination of employment.

 

10.5 Termination without Cause. Except as prohibited by any Federal law or
regulation that may govern executive compensation, including but not limited to
Title VII of the American Recovery and Reinvestment Act of 2009 and the Troubled
Asset Relief Program and the regulations thereunder, if a Participant’s
employment is terminated by the Company or a Subsidiary without Cause, including
a Qualified Termination under the Ally Financial Inc. Senior Leadership
Severance Plan effective as of June 1, 2008, prior to a Payment, then unless the
termination is otherwise a Termination Due to the Sale of a Business Unit under
Section 10.3:

 

  (a) the Participant’s Unvested Award shall Vest (if at all) in accordance with
the Award Letter; and

 

  (b) all other of the Participant’s Unvested Awards shall be immediately
forfeited as of the date of such termination of employment.

 

10.6 Termination by Participant. Except as provided in Section 10.7, if a
Participant’s employment is terminated by the Participant prior to a Payment,
then the Participant’s Unvested Awards shall be immediately forfeited as of the
date of such termination of employment.

 

10.7 Retirement. Except as prohibited by any Federal law or regulation that may
govern executive compensation, including but not limited to Title VII of the
American Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief
Program and the regulations thereunder, if a Participant reaches age 65, or
reaches age 55 and has a combination of age and service to the Company and its
Subsidiaries totaling 70 or more, and the Participant’s employment terminates,
other than for Cause or pursuant to Section 8.2 or Section 10.3, the
Participant’s Unvested Awards shall continue to vest as if the Participant had
not terminated employment, provided that such vesting shall not accelerate or
change the Payment of any award; and that such continued Vesting and Payment
fully complies with Code Section 409A

 

10.8 Disability. The Committee, in its sole discretion, may provide in the Award
Letter or take such unilateral action so that Awards will be Paid if a
Participant is Disabled (even if the Participant’s employment with the Company
or a Subsidiary is not terminated), provided that such Payment fully complies
with Code Section 409A and any Federal law or regulation that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program and
the regulations thereunder.

 

-13-



--------------------------------------------------------------------------------

10.9 Unforeseeable Emergency. The Committee, in its sole discretion, may provide
in the Award Letter or take such unilateral action so that all or a portion of
the Awards will be Paid if a Participant has an Unforeseeable Emergency,
provided that such Payment fully complies with Code Section 409A and any Federal
law or regulation that may govern executive compensation, including but not
limited to Title VII of the American Recovery and Reinvestment Act of 2009 and
the Troubled Asset Relief Program and the regulations thereunder.

 

10.10 Section 409A Mandatory 6-Month Delay. Notwithstanding anything contained
in the Plan to the contrary, if the Committee determines that the Participant is
a “specified employee” as such term is defined and used under Code
Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-3(i)(2), then
all Payments based on a termination of employment shall be subject to a
mandatory delay and Paid on the first day of the 7th month following the date
that would have been the date of Payment if the Participant had not been
determined by the Committee to be a “specified employee” and based on the most
recent Common Stock Value as of the date that would have been the date of
Payment had the Participant not been determined by the Committee to be a
specified employee.

 

11.0 CLAIMS

 

11.1 Claims Procedure. If any Participant or Beneficiary, or his or her legal
representative, has a claim for benefits under the Plan which is not being paid,
such claimant may file a written claim with the Committee setting forth the
amount and nature of the claim, supporting facts, and the claimant’s address.
Written notice of the disposition of a claim by the Committee shall be furnished
to the claimant within 90 days after the claim is filed. In the event of special
circumstances, the Committee may extend the period for determination for up to
an additional 90 days, in which case it shall so advise the claimant. If the
claim is denied, the reasons for the denial shall be specifically set forth in
writing, pertinent provisions of the Plan shall be cited, including an
explanation of the Plan’s claim review procedure, and, if the claim is
perfectible, an explanation as to how the claimant can perfect the claim shall
be provided.

 

11.2 Claims Review Procedure. If a claimant whose claim has been denied wishes
further consideration of his or her claim, he or she may request the Committee
to review his or her claim in a written statement of the claimant’s position
filed with the Committee no later than 60 days after receipt of the written
notification provided for in Section 11.1 above. The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next 60 days. Due to special circumstances, the
Committee may extend the period for determination for up to an additional 60
days, in which case it shall so advise the claimant.

 

12.0 TAXES

 

12.1 Withholding Taxes. The Company shall be entitled to withhold from any and
all payments made to a Participant under the Plan all federal, state, local
and/or other taxes or imposts which the Company determines are required to be so
withheld from such payments or by reason of any other payments made to or on
behalf of the Participant or for his or her benefit hereunder.

 

12.2 Golden Parachute Excise Tax Reduction. If a Participant becomes subject to
the excise tax imposed by Code Section 4999 (the “Parachute Excise Tax”), then
the Company and the Participant agree that the aggregate “parachute payment” (as
such term is used under Code Section 280G) shall be reduced to 299.99% of the
Participant’s “base amount” (as such term is used under Code Section 280G. If
such reduction occurs under this Section 12.2, the Participant may select in his
or her own discretion what portion of the parachute payments will be so reduced.

 

12.3 Code Section 409A. The Plan is subject to Code Section 409A.
Notwithstanding anything contained in the Plan to the contrary, the Committee
shall have full authority to operate the Plan and to override or amend any
provision in the Plan or any Award Letter in order for the Plan to be fully
compliant – both in form and in operation – with Code Section 409A.

 

-14-



--------------------------------------------------------------------------------

12.4 No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees, makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts payable or provided under the Plan, or paid
to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

 

13.0 MISCELLANEOUS

 

13.1 Listing of Awards and Related Matters. If at any time the Committee shall
determine that the listing, registration or qualification of Awards with respect
to any Award on any securities exchange or under any applicable law, or the
consent or approval of any governmental regulatory authority, is necessary or
desirable as a condition of, or in connection with, the granting of an Award,
such Award may not be exercised, distributed or paid out, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

 

13.2 No Right, Title, or Interest in Company Assets. Participants shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan.

 

13.3 Nontransferability. Awards granted under the Plan, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged, or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution.

 

13.4 Voting and Distribution Rights. A Participant shall not be entitled to any
voting rights, distributions or any other rights or privileges of an equity
holder as a result of the grant of an Award.

 

13.5 No Right to Continued Employment or Service or to Grants. The Participant’s
rights, if any, to continue to serve the Company or any Subsidiary as an
officer, employee, or otherwise, shall not be enlarged or otherwise affected by
his or her designation as a Participant under the Plan, and the Company or the
applicable Subsidiary reserves the right to terminate the employment of any
Employee at any time. The adoption of the Plan shall not be deemed to give any
Employee or any other individual any right to be selected as a Participant or to
be granted an Award.

 

13.6 Awards Subject to Foreign Laws. The Committee may grant Awards to
individual Participants who are subject to the tax and/or other laws of nations
other than the United States, and such Awards may have terms and conditions as
determined by the Committee as necessary to comply with applicable foreign laws.
The Committee may take any action that it deems advisable to obtain approval of
such Awards by the appropriate foreign governmental entity; provided, however,
that no such Awards may be granted pursuant to this Section 13.4 and no action
may be taken which would result in a violation of the Exchange Act or any other
applicable law.

 

13.7 Governing Law. The Plan, all Awards granted hereunder, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Michigan without reference to principles of
conflict of laws, except as superseded by applicable federal law.

* * * * *

 

-15-